IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-21031
                         Summary Calendar



BERTRAND J. TUCKER,

                                         Plaintiff-Appellant,


versus

CALVIN TUCKER, T. ESPARZA,
MICHAEL W. COUNTZ, Warden,

                                         Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. CA-H-92-2975
                       - - - - - - - - - -
                          July 16, 1996

Before HIGGINBOTHAM, EMILIO M. GARZA, and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Bertrand J. Tucker, TDCJ No. 559631, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action.   Tucker

contends that he alleged sufficient facts demonstrating that the

defendants were deliberately indifferent to his serious medical

needs when they delayed a needed operation for several months by

removing him for a minor transgression on his part from a bus

line that would have transferred him to the hospital.    Because



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the evidence presented at Tucker’s Spears hearing demonstrates

that his condition did not constitute a serious medical need,

Tucker did not allege a constitutional violation of the denial of

medical treatment.   See Estelle v. Gamble, 429 U.S. 97, 104-05

(1976).   The district court did not abuse its discretion in

dismissing the complaint as frivolous.   The motion for a jury

trial is DENIED.

     AFFIRMED.